Citation Nr: 1312577	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left L5-S1 radiculopathy. 

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to service connection for major depression.  

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to service connection for mild degenerative arthritis of the fingers and hands. 

6.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, had periods of active duty, active duty for training, and/or inactive duty training as a member of the Army Reserves between June 1983 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran testified before a Veterans Law Judge seated at the RO.  A written transcript of this hearing has been added to the claims file.  

These issues were previously before the Board in December 2010, at which time they were remanded for additional development.  

The Board notes that the issues of entitlement to service connection for hypertension and a right knee disability were previously perfected for Board review.  In a May 2012 rating decision, however, the Veteran was granted service connection for hypertension and for a medial collateral strain of the right knee.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2010, the Veteran testified before a Veterans Law Judge regarding the issues on appeal.  That Veterans Law Judge is no longer with the Board.  A Veterans Law Judge who conducts a hearing must participate in any decision made on that appeal.  38 C.F.R. § 20.707 (2012).  Because the Veterans Law Judge who conducted the September 2010 hearing is no longer available, the Veteran was sent a letter offering her a hearing before a current Veterans Law Judge.  In a February 2013 written response, the Veteran requested such a hearing at the RO.  Therefore, remand is required to afford this Veteran her requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge seated at the RO.  She should be afforded appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

